                 Case 3:19-cv-06145-BHS Document 28 Filed 07/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 8
     DANIEL LEE ROUSE,                               CASE NO. 3:19-cv-06145-BHS-JRC
 9
                              Petitioner,            ORDER ADOPTING REPORT
10          v.                                       AND RECOMMENDATION
11   JEFFREY A. UTTECHT,

12                            Respondent.

13

14          This matter comes before the Court on the Report and Recommendation (“R&R”)
15   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 27. The Court
16   having considered the R&R and the remaining record, and no objections having been
17   filed, does hereby find and order as follows:
18          (1)      The R&R is ADOPTED;
19          (2)      Petitioner’s motion for voluntary dismissal, Dkt. 24, is GRANTED and the
20                   petition, Dkt. 12, is DISMISSED without prejudice;
21          (3)      All other pending motions are DENIED as moot;
22


     ORDER - 1
             Case 3:19-cv-06145-BHS Document 28 Filed 07/29/20 Page 2 of 2



 1         (4)   A certificate of appealability is DENIED; and

 2         (5)   This case is closed.

 3         Dated this 29th day of July, 2020.

 4

 5

 6
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
